UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 10-K (Mark One) ☑ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 201 5 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34112 Energy Recovery , Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 01-0616867 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1717 Doolittle Drive, San Leandro, CA 94577 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (510) 483-7370 Securities registered pursuant to Section 12(b) of the Securities Exchange Act of 1934: Title of Each Class Name of Exchange on Which Registered Common stock, $0.001 par value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ☐Yes ☑No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ☐Yes☑No Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☑Yes ☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ☑Yes ☐ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ☐Yes ☑No The aggregate market value of the voting stock held by non-affiliates amounted to $79.5 million on June 30, 2015. The number of shares of the registrant’s common stock outstanding as of February 29, 2016 was 51,951,134. DOCUMENTS INCORPORATED BY REFERENCE Parts of the Proxy Statement for the Registrant’s Annual Meeting of Stockholders to be held on June 23, 2016 are incorporated by reference into Part III of this Annual Report on Form 10-K. TABLE OF CONTENTS Page PART I Item 1 Business 4 Item 1A Risk Factors 11 Item 1B Unresolved Staff Comments 17 Item 2 Properties 17 Item 3 Legal Proceedings 18 Item 4 Mine Safety Disclosures 18 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6 Selected Financial Data 22 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 7A Quantitative and Qualitative Disclosures About Market Risk 41 Item 8 Financial Statements and Supplementary Data 42 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 78 Item 9A Controls and Procedures 78 Item 9B Other Information 80 PART III Item 10 Directors, Executive Officers and Corporate Governance 80 Item 11 Executive Compensation 80 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related StockholderMatters 80 Item 13 Certain Relationships and Related Transactions and Director Independence 80 Item 14 Principal Accountant Fees and Services 80 PART IV Item 15 Exhibits and Financial Statement Schedules 81 SIGNATURES 82 FORWARD- LOOKING INFORMATION This Annual Report on Form 10-K, including “Item 7 — Management’s Discussion and Analysis” and certain information incorporated by reference contain forward-looking statements within the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements in this report include, but are not limited to, statements about our expectations, objectives, anticipations, plans, hopes, beliefs, intentions, or strategies regarding the future. Forward-looking statements represent our current expectations about future events, are based on assumptions, and involve risks and uncertainties. If the risks or uncertainties occur or the assumptions prove incorrect, then our results may differ materially from those set forth or implied by the forward-looking statements. Our forward-looking statements are not guarantees of future performance or events. Words such as “ expects, ” “ anticipates, ” “ aims, ” “ projects, ” “ intends, ” “ plans, ” “ believes, ” “ estimates, ” “ seeks, ” variations of such words, and similar expressions are also intended to identify such forward-looking statements. These forward-looking statements are subject to risks, uncertainties , and assumptions that are difficult to predict ; t herefore, actual results may differ materially and adversely from those expressed in any forward-looking statements. Readers are directed to ri sks and uncertainties identified under “ Risk Facto rs” and elsewhere in this report for factors that may cause actual results to be different from those expressed in these forward-looking statements. Except as required by law, we undertake no obligation to revise or update publicly any forward-looking statements for any reason . Forward-looking statements in this report include, without limitation, statements about the following: • our belief that levels of gross profit margin are sustainable to the extent that volume grows, we experience a favorable product mix, pricing remains stable, and we continue to realize cost savings through production efficiencies and enhanced yields; • our plan to improve our existing energy recovery devices and to develop and manufacture new and enhanced versions of these devices; • our belief that the ceramic components of our PX ® energy recovery devices will result in low life-cycle maintenance costs; • our belief that our turbocharger devices have long operating lives; • our objective of finding new applications for our technology and developing new products for use outside of desalination, including oil & gas applications; • our belief that our products are the most cost-effective energy recovery devices over time; • our expectation that our expenses for research and development and sales and marketing may increase as a result of diversification into markets outside of desalination; • our expectation that we will continue to rely on sales of our energy recovery devices in the desalination market for a substantial portion of our revenue and that new desalination markets, including the United States, will provide revenue opportunities to us; • our ability to meet projected new product development dates, anticipated cost reduction targets, or revenue growth objectives for new products; • customer acceptance of new products; • our belief that our current facilities will be adequate for the foreseeable future; • our expectation that sales outside of the United States will remain a significant portion of our revenue; • the timing of our receipt of payment for products or services from our customers; • our belief that our existing cash balances and cash generated from our operations will be sufficient to meet our anticipated liquidity needs for the foreseeable future, with the exception of a decision to enter into an acquisition and/or fund investments in newly developed technology arising from rapid market adoption that could require us to seek additional equity or debt financing; • our expectation that, as we expand our international sales, a portion of our revenue could continue to be denominated in foreign currencies; and • our expectation that we will be able to enforce our intellectual property rights. - 2 - You should not place undue reliance on these forward-looking statements, which reflect management’s opinions only as of the date of the filing of this Annual Report on Form 10-K. All forward-looking statements included in this document are subject to additional risks and uncertainties further discussed under “Item 1A —
